TPIIS was an action of debt brought by the city of Indianapolis against Blythe and Iledderly, to recover of them a penalty of 50 dollars for keeping a nuisance within *76said city. The Court of Common Pleas dismissed the suit. The matter complained of was a nuisance, not from being declared so by a city by-law, but at common law. This decision was right. Keeping a nuisance was a criminal offence at common law, and is by statute. This case, therefore, falls directly within The City of Madison v. Hatcher, 8 Blackf. 341, to which case the Court adheres. See Welch v. Stowell, 2 Doug. 322.— Zylstra v. The Corporation of Charleston, 1 Bay’s R. 382. —Barter v. The Commonwealth, 3 Penna. 253. — 1st U. S. Dig. 487, s. 21. — Bogart v. New Albany, May term, 1848 (1).
E. Coburn, for the plaintiff.
/. Morrison and S. Major, for the defendants.
The judgment is affirmed with costs.

 See 1 Carter’s Ind. E. 38.